Citation Nr: 0322575	
Decision Date: 09/03/03    Archive Date: 09/08/03

DOCKET NO.  02-00 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased evaluation for paranoid 
schizophrenia, currently rated as 70 percent disabling. 


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel
INTRODUCTION

The veteran served on active duty from January to November 
1981.

This matter initially came before the Board on appeal from a 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) of Buffalo, New York.  The Board denied 
the veteran's claim by decision of April 2002.  The case was 
appealed to the United States Court of Appeals for Veterans 
Claims (Court).  In December 2002, the Court vacated the 
Board's April 2002 decision.  The case was returned to the 
Board.


REMAND

Unfortunately, the issue now on appeal above is not ripe for 
appellate adjudication.  

The Court has concluded that the record reveals that the VA 
failed to advise the veteran of all the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA), signed into 
law in November 2000, during the pendency of this appeal.  
The VCAA prescribes VA duties to notify the claimant of the 
evidence needed to substantiate a claim, of the evidence VA 
will obtain, and of the claimant's responsibilities with 
regard to obtaining evidence.  It also prescribes VA duties 
to help a claimant obtain relevant evidence.  The VCAA is 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, and 5126 (West 2002), and implemented by 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2002).

In this case, none of the RO's post November 2000 
correspondence to the veteran fully addresses the VCAA notice 
and duty to assist provisions as they pertain to the 
increased rating claim currently on appeal, to particularly 
include the duty, imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), requiring the VA to explain what 
evidence will be obtained by whom.  See Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  Action by the RO is 
required to satisfy the notification provisions of the VCAA.  
See Disabled American Veterans et. al v. Secretary of 
Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  Based on 
these decisions, the Board cannot rectify this problem.

Accordingly, this claim is REMANDED for the following further 
development:

1.  The RO should furnish the veteran and 
his representative a letter notifying 
them of the VCAA and the duties to notify 
and assist imposed thereby, specifically 
as regards the increased rating claim 
currently on appeal.  The letter should 
include a summary of the evidence 
currently of record that is pertinent to 
the claim, and specific notice as to the 
type of evidence necessary to 
substantiate such a claim.  It should 
also be indicated which party would 
obtain what evidence.

2.  After completion of the above 
requested development, and any other 
development deemed warranted by the 
record, the RO should adjudicate the 
claim on appeal in light of all pertinent 
evidence and legal authority as 
appropriate.  If there is additional 
adjudication, and if any benefit sought 
on appeal remains denied, the RO must 
furnish the veteran and his 
representative an appropriate 
supplemental statement of the case and 
afford them the requisite time period for 
response.  

Thereafter, the case should be returned to the Board in 
accordance with applicable provisions, if in order.  No 
action is required of the veteran until he is notified.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




